UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4662


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PHILIP CARILLO-RIVAS, a/k/a Manuel Cubias-Rivas,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:09-cr-00152-FL-1)


Submitted:   June 13, 2011                 Decided:   July 11, 2011


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Andrea T. Stubbs, Assistant Federal Public Defenders, James E.
Todd, Jr., Research and Writing Attorney, Raleigh, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Jennifer P. May-Parker, Brian S. Meyers, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Philip Carillo-Rivas was convicted by a federal jury

of possession with intent to distribute cocaine, in violation of

21 U.S.C. § 841(a) (2006); possession of a firearm in relation

to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)

(2006); possession of a firearm after having previously been

convicted of a crime punishable by a term exceeding one year of

imprisonment,     in   violation      of    18   U.S.C.   §     922(g)(1)    (2006);

possession of a firearm by an illegal alien, in violation of 18

U.S.C. § 922(g)(5) (2006); and illegally reentering the country

after having previously been deported, in violation of 8 U.S.C.

§ 1326(a) (2006).       The district court sentenced Carillo-Rivas to

a   total   of   150   months    of   imprisonment        and    he   now   appeals.

Finding no error, we affirm.

            Carillo-Rivas argues that the district court erred in

denying his motion to suppress evidence seized as a result of

his warrantless arrest and the search of his residence pursuant

to a search warrant.            Carillo-Rivas first contends that there

was no probable cause to support his warrantless arrest.                        “In

reviewing a district court’s ruling on a motion to suppress, we

review the court’s factual findings for clear error, and its

legal conclusions de novo.”                United States v. Cain, 524 F.3d
477, 481 (4th Cir. 2008) (citation omitted).                    When the district

court denies a defendant’s suppression motion, we construe “the

                                           2
evidence in the light most favorable to the government.”                             United

States v. Grossman, 400 F.3d 212, 216 (4th Cir. 2005) (citation

omitted).

              “[A] warrantless arrest by a law officer is reasonable

under   the    Fourth      Amendment      where    there        is   probable      cause    to

believe that a criminal offense has been or is being committed.”

Devenpeck      v.    Alford,       543 U.S. 146,       152      (2004)    (citations

omitted).       Probable         cause   exists        when   there      are    “facts     and

circumstances within the officer’s knowledge that are sufficient

to warrant a prudent person, or one of reasonable caution, in

believing,     in    the    circumstances         shown,        that    the     suspect    has

committed, is committing, or is about to commit an offense.”

Michigan v. DeFillippo, 443 U.S. 31, 37 (1979); see Devenpeck,
543 U.S. at 152 (“Whether probable cause exists depends upon the

reasonable conclusion to be drawn from the facts known to the

arresting      officer      at     the    time     of     the       arrest.”)     (citation

omitted).      We have thoroughly reviewed the record and conclude

that the district court did not err in finding that probable

cause    existed         to       support        the      warrantless           arrest      of

Carillo-Rivas.

              Carillo-Rivas next argues that the affidavit submitted

in   support    of   the      search     warrant       failed    to     provide    probable

cause for issuance of the warrant.                       “[I]n order to establish

probable cause for the issuance of a search warrant based in

                                            3
part on an informant’s hearsay, it is necessary to consider all

the circumstances set forth in the affidavit . . . , including

the veracity and basis of knowledge of persons supplying hearsay

information.”       United States v. Hodge, 354 F.3d 305, 309 (4th

Cir.     2004)   (internal      quotation    marks    and    citation      omitted)

(noting    degree   of    corroboration      of   informant’s      statements    is

also important).         Moreover, “the determination of probable cause

by the issuing magistrate is entitled to great deference from

this court.”      Id.     (citation omitted).        Thus, this court’s role

“is simply to ensure that the magistrate had a substantial basis

for    concluding   that     probable   cause     existed.”        Id.    (internal

quotation marks and citation omitted).               Our review of the record

leads us to conclude that the district court did not err in

determining that there was sufficient probable cause to support

issuance of the search warrant.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented      in   the     materials

before    the    court   and    argument    would    not    aid   the    decisional

process.

                                                                           AFFIRMED




                                        4